              Case 2:19-cv-01764-RSL Document 81 Filed 06/01/20 Page 1 of 3



 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8
      ROLAND MA,
                                                                NO. C19-1764RSL
 9
                            Plaintiff,

10
                    v.                                          ORDER DENYING MOTION FOR
                                                                TEMPORARY RESTRAINING
11
      CITY OF SEATTLE, et al.,                                  ORDER

12
                            Defendants.

13

14
            On May 4, 2020, the Court dismissed plaintiff’s claims and granted leave to amend his
15

16   complaint to state facts which give rise to a reasonable inference that the named defendant(s) can

17   be held liable under each cause of action asserted against him/it. Dkt. # 72 at 4. Plaintiff filed his
18   second amended complaint (Dkt. # 73) and a request to amend the amendment (Dkt. # 77) within
19
     the time allowed. Defendants moved to dismiss the second amended complaint (Dkt. # 78) and,
20
     by operation of the Court’s May 4, 2020, Order, this litigation is stayed until the motion to
21
     dismiss is resolved (Dkt. # 72 at 4).
22

23          On May 30, 2020, plaintiff filed a motion for a temporary restraining order (Dkt. # 80)

24   seeking to enjoin three Seattle Police Officers from sharing or benefitting from his confidential
25   information, to require the City and the three Officers to take affirmative steps regarding his
26
     confidential information, to enjoin the City, the three Officers, and two other persons/entities
27

28   ORDER - 1
              Case 2:19-cv-01764-RSL Document 81 Filed 06/01/20 Page 2 of 3



 1   from destroying evidence, and to authorize expedited discovery. Most of the persons/entities
 2   against whom plaintiff seeks injunctive relief are not parties to this action, and the actions
 3
     plaintiff seeks to enjoy or compel are not the subject of, and appear to be only tangentially
 4
     related to, the claims asserted.
 5

 6          In order to obtain a temporary restraining order or a preliminary injunction, plaintiff must

 7   establish “that he is likely to succeed on the merits, that he is likely to suffer irreparable harm in
 8   the absence of preliminary relief, that the balance of equities tips in his favor, and that an
 9
     injunction is in the public interest.” Winter v. Natural Res. Def. Council, 555 U.S. 7, 20 (2008).
10
     In addition, “serious questions going to the merits and a hardship balance that tips sharply
11
     towards the plaintiff can support issuance of an injunction, so long as the plaintiff also shows a
12

13   likelihood of irreparable injury and that the injunction is in the public interest.” Alliance for the

14   Wild Rockies v. Cottrell, 622 F.3d 1045, 1053 (9th Cir. 2010) (internal quotation marks omitted).
15          Plaintiff has not met his burden, and the Court need not await defendant’s response before
16
     resolving the motion for temporary restraining order. As discussed above, plaintiff’s earlier
17
     complaint failed to state a claim upon which relief could be granted, and this matter is stayed
18
     until the Court can resolve the pending motion to dismiss the amended pleading. Plaintiff has not
19

20   provided any evidence or argument showing that he is likely to succeed on any claim that could

21   justify the injunctive relief requested (particularly against non-parties who are not currently
22   before the Court). Nor has he shown that he is likely to suffer irreparable injury in the absence of
23
     injunctive relief: an alleged violation of department policy in the past does not suggests - much
24
     less makes likely - the repetition of such conduct in a way that would cause plaintiff injury.
25
     //
26

27

28   ORDER - 2
            Case 2:19-cv-01764-RSL Document 81 Filed 06/01/20 Page 3 of 3



 1        For all of the foregoing reasons, plaintiff’s motion for a temporary restraining order is
 2   DENIED.
 3

 4
          Dated this 1st day of June, 2020.
 5

 6                                            A
                                              Robert S. Lasnik
 7                                            United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   ORDER - 3
